Name: Commission Regulation (EEC) No 3207/86 of 22 October 1986 fixing for the 1986/87 marketing year the reference price for mandarins including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of clementines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 295V12 Official Journal of the European Communities 23 . 10. 86 COMMISSION REGULATION (EEC) No 3207/86 of 22 October 1986 fixing for the 1986/87 marketing year the reference price for mandarins including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines year, adjusted by an amount equal to the difference between, firstly, the amount resulting from the applica ­ tion, to those reference prices, of the percentage increase in the basic prices and the buying-in prices in relation to the preceding marketing year, and, secondly, the amount corresponding to the increase in the financial compensa ­ tion provided for in Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (3), as last amended by Regulation (EEC) No 3130/86 (4) ; Whereas, in accordance with Articles 140 (2) and 272 (3) of the Act of Accession of Spain and Portugal, the prices of Spanish and Portuguese products will not be used for the purpose of calculating reference prices, during the first phase in the case of Spain and during the first stage in the case of Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 351 /86 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the beginning of the marketing year ; Whereas the importance of mandarin production in the Community is such that a reference price must be fixed for that product, such price to be operative also for tange ­ rines, satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines ; Whereas the period during which mandarins harvested during a given crop year are marketed extends from October to 1 5 May of the following year ; whereas the quantity put on the market during October and from 1 March to 15 May of the following year represents only a small percentage of that marketed over the whole mar ­ keting year ; whereas the reference price should therefore be fixed only for the period running from 1 November to the last day of February of the following year ; Whereas the fixing of a single reference price valid for the whole marketing year appears to be the solution to be suited to the particular nature of the Community market in the product in question ; Whereas, under point (a) of the second subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72, reference prices for mandarins, satsumas, tangerines and other similar citrus hybrids, with the exception of Clementines, are fixed at a level equal to that of the previous marketing HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year, the reference price for fresh mandarins including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the excep ­ tion of Clementines falling within subheading 08.02 B II of the Common Customs Tariff, expressed in ECU per 1 00 kilograms net of packed products of quality class I, of all sizes, shall , for the period 1 November to 28 February, be 27,51 . Article 2 This Regulation shall enter into force on 1 November 1986. (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 2) OJ No L 119, 8 . 5 . 1986, p. 46. (3) OJ No L 318 , 18 . 12. 1969, p. 1 . b) OJ No L 292, 16 . 10 . 1986, p. 5 . 23 . 10 . 86 No L 299/ 13Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1986. For the Commission Frans ANDRIESSEN Vice-President